This is a companion case to cause No. 1411, City of El Paso v. Howze,248 S.W. 99, this day decided.
In the present case the city intervened in a receivership proceeding seeking to establish its demand for taxes, penalties, and interest for the year 1921, in the sum of $235, due upon the property in the hands of the receiver. The owner of the property and the city assessor had originally assessed the property at $9,000, which valuation was thereafter raised by the assessor to $10,500 in the manner and under the circumstances shown in the Howze Case. The amount of taxes sought to be recovered by the city was computed upon this latter *Page 102 
valuation. The court allowed the city's claim in the sum of $203.38 computed upon the original valuation. This appeal complains of the refusal to establish the city's demand in the larger sum.
For the reasons stated in the Howze Case, the court's action was correct.
Affirmed.